575 So.2d 1211 (1991)
Ex parte Archie SLATER.
(Re Archie Slater v. State).
No. 1900370.
Supreme Court of Alabama.
February 15, 1991.
*1212 Ronnie L. Williams, Mobile, for petitioner.
Don Siegelman, Atty. Gen., and Beth Jackson Hughes, Asst. Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 575 So.2d 1208.
PER CURIAM.
The petition for writ of certiorari is denied as prematurely filed. See Ex parte Pierce, 576 So.2d 258 (Ala.1991).
PETITION DENIED AS PREMATURELY FILED.
HORNSBY, C.J., and ALMON, ADAMS, STEAGALL and INGRAM, JJ., concur.